PER CURIAM.
Orville Arnett appeals the district court’s order dismissing this action arising out of Arnett’s arrest. We have reviewed the record and find no reversible error. *63Accordingly, we affirm for the reasons stated by the district court. See Arnett v. Grant, No. CA-02-3861-AW (D. Md. filed July 29, 2004; entered July 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED